Citation Nr: 1411853	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral foot disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from September 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Salt Lake City, Utah.

In July 2011, the appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the appellant's asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for disabilities of the back, hips, and knees, along with migraine headaches and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a bilateral foot disability was denied by the RO in May 1991.  The appellant did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the May 1991 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral foot disability.

3.  Service treatment records reflect that the appellant entered active service with pre-existing high arches.

4.  While in service, the appellant received treatment for his feet.  At separation from service, he was diagnosed total cavus deformity with bilateral plantar fasciitis.  

5.  Two private health care providers have concluded that the appellant's pre-existing bilateral foot disability was aggravated by active service.
CONCLUSIONS OF LAW

1.  The May 1991 rating action by the RO that denied entitlement to service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Additional evidence received since the May 1991 rating decision that denied service connection for a bilateral foot disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  Resolving all reasonable doubt in the appellant's favor, the criteria for the establishment of service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens and grants the claim of service connection for a bilateral foot disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



Reopening Service Connection for a Bilateral Foot Disability

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A Veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096. 

Aggravation of a pre-existing injury will not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant asserts that he currently has a bilateral foot disability that is manifested as a result of his period of active service.  Because he did not appeal the May 1991 rating decision denying service connection; and no new and material evidence was received during the appeal period after those decisions; the determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The appellant has asserted that he entered onto active duty with a pre-existing foot disability.  His service entrance examination report shows that he had "high arches".  Even though he was diagnosed with high arches, he was cleared for active duty and was sent to boot camp.  Shortly after entering boot camp, he began experiencing pain and discomfort in his feet.  He was provided with orthotics which did not appear to alleviate the pain and discomfort.  Nevertheless, he was allowed to continue on active duty but was given a medical profile which indicated that he was limited in the types of duties and activities he could participate therein.  

As the appellant's service entrance examination notes a finding high arches, he is 

not presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The service enlistment examination and subsequent treatment records are probative evidence a bilateral foot disability pre-existed service.  

Before a presumption of aggravation may be applied, it must be shown by the evidence that the disorder underwent an increase in severity during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

The service medical treatment records, circa late 1990s, reveal that the appellant was sent to a service medical board because of his feet.  He underwent a physical in conjunction with the medical board in November 1990 that produced a diagnosis of global cavus deformity with plantar fasciitis.  The doctor of podiatry concluded that the appellant was no longer able to perform his duties in his military occupational specialty and recommended that he be referred to a Physical Evaluation Board.

Shortly thereafter, the appellant was found unfit for service and discharged from the Army.  

Immediately following his discharge from service, the appellant filed a claim for VA compensation benefits.  The RO obtained the appellant's service treatment records, but denied service connection for a bilateral foot condition.  

In 2009, the appellant requested that his previously denied claim be reopened and that service connection be granted for a bilateral foot disability.  

During the July 2011 hearing, the appellant stated that since being released from service, he had continued to experience pain and discomfort.  He further indicated that he had received recurrent treatment for his foot disability since leaving service, and that he currently had a ratable bilateral foot disability.  To support his assertions, the appellant proffered letters from two different health care providers.

A letter from T. R. Williams, D.P.M., dated in July 2011, shows that the appellant was said to have a diagnosis of global pes cavus deformity.  Dr. Williams indicated that the deformity was most commonly a congenital condition, but can worse with activity (such as military service requires) or occur as the result of underlying neuromuscular diseases.  Dr. Williams added that based on the available information, and from evidence obtained from examination, the appellant's cavus foot deformity was most likely congenital, but the pain was aggravated by activity demands placed on him during his military service.  

A letter from E. Casos Draney, D.C., dated also dated in July 2011, shows that the appellant was said to have reported having pain in the feet for many years going back to his activity in service.  He was noted to have entered service with a bilateral cavus deformity and was required to do strenuous activity anyway.  Dr. Casey Draney opined that it was reasonable to assume that this activity on an already abnormal foot structure was harmful to him; and that at the very least, his military activity made an existing asymptomatic structural issue symptomatic.  The appellant was noted to have had foot pain since that time.

In light of the foregoing, the Board finds that the evidence received since the May 1991 RO decision (the appellant's testimony and July 2011 private medical records) documents that the appellant, in fact, had a pre-existing bilateral foot disability at the time he entered into service; that such disability increased in severity during service; and that such disability has continued ever since service.  This evidence pertains to an element of the claim that was previously found to be lacking.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the appellant 's claim of service connection for a bilateral foot disability.  Therefore, the claim is reopened.

Having reopened the appellant's claim of service connection for a bilateral foot disability, the Board must now consider whether entitlement to service connection is warranted on the merits.

In this regard, the Board notes that in determining whether evidence submitted by 
an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  The appellant's statements concerning the history of the disorder and the symptoms that he has endured during the course of this appeal have not been contradictory.  Moreover, since filing his claim, the appellant's recitation of the symptoms produced by his disorder, and how long the conditions have bothered him, has remained consistent.  The Board finds that the appellant's statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In the present case, the competent medical and lay evidence shows that the appellant had high arches at the time of his entrance into service.  Moreover, he has acknowledged that such was the case in asserting that the pre-existing disability was aggravated by service.

The next prong of the Wagner test is to show by clear and unmistakable evidence that the pre-existing disability was not aggravated during service.  In this case, however, the Board finds that the condition increased in severity during service.  The evidence supports a finding that the pre-existing global pes cavus deformity did increase in severity during active service.  Specifically, the July 2011 private medical records conclude that there was some aggravation of the pre-existing bilateral foot disability in service. 

There is no basis to reject the appellant's competent lay testimony or the favorable 
medical opinions of record based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

There is no competent medical or lay evidence to suggest that the appellant's pre-existing bilateral foot disability did not increase in severity during his period of active service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The evidence establishes that the appellant has a current bilateral foot disability.  He has submitted credible and competent lay evidence as to the existence of such disability prior to entrance into service, increased severity of symptoms in service, and continuous symptoms of since service.  Accordingly, the criteria for service connection are met, and the claim is granted.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a bilateral foot disability is granted. 

Service connection for a bilateral foot disability is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for migraine headaches, an acquired psychiatric disorder, and disabilities of the knees, hips, and lower back, each to include as secondary to the service-connected bilateral foot disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Board notes that since filing his claim for benefits in June 2009, the appellant has not undergone medical examinations in order to determine whether the appellant now suffers from migraine headaches and/or an acquired psychiatric disorder that is etiologically related to active service or to a service-connected disability.  The record suggests that the appellant now has an acquired psychiatric disorder and migraine headaches.  He has proffered evidence suggesting that both conditions may be related to service.  As a medical doctor has not had the opportunity to examine the appellant and provide comments as to his assertions, the Board finds that the appellant should be afforded a VA examination to assess the 
nature and etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009).

As noted, the appellant has also requested that service connection be granted for a back disability, along with disabilities of the hips and knees.  It is unclear from the available medical records whether the appellant currently manifests disabilities of the back, knees, and hips.  More importantly, it is unclear whether his now-service-connected bilateral foot disability either (a) caused or (b) aggravates the asserted disorders of the hips, lower back, and knees.  Because a VA doctor has not provided comments on any relationship between the bilateral foot disability and the disabilities that remain on appeal, it is the conclusion of the Board that the claim should be remanded so that additional medical testing and evaluation may be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A further review of the appellant's claims file reveals that the most recent VA or private medical treatment record is approximately four years old.  During the July 2011 hearing, the appellant indicated that he had received treatment for his various disorders not only in 2010 but also in 2011.  Because records from 2011, along with any records that may have been accomplished since that time, are not of record, it is the conclusion of the Board that any additional treatment records of the appellant for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment for migraine headaches, an acquired psychiatric disorder, and disabilities of the back, knees, and hips since January 2010, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.

All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC must inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The RO/AMC shall arrange for VA psychiatric, neurological, and orthopedic examinations of the appellant.  The purpose of the examinations is to confirm the presence of the claimed disorders and to obtain an opinion as to the etiology of each disorder.  Each examination should be accomplished by a physician.  The claims file, including any documents obtained as a result of this Remand, must be made available to the respective examiner for review before the examination.  Each examination report shall consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims file.  Moreover, each examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

Migraine Headaches 

With respect to headaches, the examiner must specifically make a determination as to whether the appellant now suffers from any type of headaches at present or at any time during the claims period, reconciling such finding with other medical evidence of record.  

If the appellant has had a diagnosis of any type of headaches, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during his period of active service; (ii) whether it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iii) whether it is at least as likely as not that any such disability either (a) was caused by, or (b) is aggravated by a service-connected disability, to include any medication taken for control or treatment of such service-connected disability. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for headaches in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Acquired Psychiatric Disability 

With regard to the claim involving an acquired psychiatric disability, the examiner must specifically make a determination as to whether the appellant now suffers from any type of psychiatric disorder, to include depression, at present or at any time during the claims period, reconciling such finding with other medical evidence of record.

If the appellant has had a diagnosis of any type of psychiatric disability, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during his period of active service; (ii) whether it is at least as likely as not that any such disability had manifested within one year following separation from service; (iii) whether it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iv) whether it is at least as likely as not that any such disability either (a) was caused by, or (b) is aggravated by a service-connected disability, to include any medication taken for control or treatment of such service-connected disability. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disability in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Hips, Knees, and Lower Back

Finally, with regard to the asserted disorders of the hips, knees, and lower back, the examiner must specifically make a determination as to whether the appellant now suffers from disabilities of the lower back, hips, and knees (to include arthritis) at present or at any time during the claims period, reconciling such finding with other medical evidence of record.  

If the appellant has had a diagnosis of any type of hips, knees, and lower back, the examiner is requested to opine as to (i) whether it is at least as likely as not that any such disability had its clinical onset during his period of active service; (ii) whether it is at least as likely as not that any such disability (to include arthritis) had manifested within one year following separation from service; (iii) whether it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iv) whether it is at least as likely as not that any such disability either (a) was caused by, or (b) is aggravated by a service-connected disability (including the service-connected bilateral foot disability), to include any medication taken for control or treatment of such service-connected disability. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a hip, knee, and lower back disability in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion may be rendered.  A complete rationale must be provided.

3.  The RO/AMC will then review the appellant's claims file and ensure that the above development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


